Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, the recitation of “repeatedly performing measurements in a respective measurement time window”, on lines 2-4, is vague in its given context.  What exactly are the measurements?  To what is the emitted light pulse measured?  How and in what manner are the measurements performed?  The further recitation of “determining whether a light pulse (A’)”, on lines 5-8, is also vague in its given context.  Where is the light pulse (A’) coming from?  The functional relationship between light pulses has not been clearly defined.
	In claim 9, on line 3, phrase “it is checked” is vague since it is unclear to what it is referring.  Similar recitation in claim 10, line 5 is similarly vague.
	In claim 12, the further recitation of the claim is vague in its given context.  It apparently a missing text.  To what is the environmental information given or provided?  The functional relationship among the recitations has not been clearly defined.  Phrase “when providing the environmental information only those light pulses (A’)” is vague.
	In claim 13, the recitation and the intended scope of the claim is vague.  It is unclear whether the claim directs to an apparatus claimed invention or a method claimed invention.

Claims not mentioned above are indefinite due to their dependencies.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, as understood by Examiner, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al 7,544,945.
Tan et al disclose a method for operating a Lidar sensing system comprising: repeatedly performing measurement of reflected light pulses at different times within window correspond to objects at different distances from at least one measurement light pulse having at least one predetermined wavelength emitted by the Lidar system; and determining whether the reflected light pulses having at least one predetermined wavelength is detected by the Lidar system within the measurement window wherein a time interval between two consecutive measurement time windows is varies (See at least columns 3-4).  The time interval between the time windows is varied stochastically.  The time interval between the consecutive measurement windows is varied such that the respective start times are spaced apart by a predetermined minimum time interval (minimum time between laser pulses in sequentially activated laser system and according to corresponding distances from objects), which inherently includes predefined maximum time interval and a maximum variation amplitude.  The system further including a signal processing device (columns 5-6) for evaluating or processing the detected signals.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Doemens et al 7,274,438 disclose an optical monitoring system using light pulses.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/             Primary Examiner, Art Unit 2878